Citation Nr: 0929226	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-07 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection for a cardiovascular disorder, to 
include Wolff-Parkinson-White Syndrome.  

2.  Whether there is new and material evidence to reopen a 
claim of service connection for a liver condition.  

3.  Whether there is new and material evidence to reopen a 
claim of service connection for a skin condition.  

4.  Whether there is new and material evidence to reopen a 
claim of service connection for peripheral neuropathy, to 
include as secondary to diabetes.  

5.  Entitlement to service connection for type 2 diabetes 
mellitus (diabetes), secondary to in-service exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was not exposed to an herbicide in service.  

2.  A claim of service connection for a cardiovascular 
disorder was most recently denied in an April 1994 rating 
decision.  The decision is final, and evidence presented 
since the decision is cumulative of evidence previously 
considered.

3.  A claim of service connection for a liver disorder was 
most recently denied in an April 1994 rating decision.  That 
decision is final, and evidence presented since the April 
1994 decision does not bear directly and substantially upon 
the matter under consideration and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  A claim of service connection for a skin disorder was 
most recently denied in an April 1994 rating decision.  That 
decision is final, and evidence presented since the April 
1994 decision does not bear directly and substantially upon 
the matter under consideration and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

5.  A claim of service connection for peripheral neuropathy 
was denied in May 1998.  There is new evidence presented 
since May 1998 that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  Diabetes was not incurred in service and is not causally 
related to service or any incident therein.  

7.  Peripheral neuropathy was not incurred in service and is 
not causally related to service or any service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The August 1985 decision by the RO that denied claims of 
service connection for a cardiovascular disorder and a liver 
condition is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

2.  The April 1994 decision by the RO that denied claims of 
service connection for Wolff-Parkinson-White Syndrome, a 
liver condition, and a skin condition, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1993).  

3.  The May 1998 decision by the RO that denied a claim of 
service connection for peripheral neuropathy is final.  38 
U.S.C.A. § 7105(c) (West 1991).  
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

4.  New and material evidence sufficient to reopen the claims 
of service connection for a cardiovascular disorder, a liver 
disorder, and a skin disorder has not been presented.  38 
U.S.C.A. §5108 (West 1991); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).  

5.  New and material evidence sufficient to reopen the claim 
of service connection for peripheral neuropathy has been 
presented.  38 U.S.C.A. §5108 (West 1991); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).  

6.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ .303, 3.307, 3.309, 
3.310 (2008).

7.  The criteria for service connection for diabetes mellitus 
have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  Specific to the request to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In August 2001 and December 2006, VA sent letters to the 
Veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman and Kent.  The Board notes that the 
December 2006 notice letter postdated the initial 
adjudication.  No prejudice resulted, however, because the 
claims were subsequently readjudicated without taint from the 
prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  VA has also 
done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits, such as obtaining 
medical records, obtaining Social Security Administration 
(SSA) records, and seeking verifying information on the 
claimed in-service herbicide exposure.  The Board does not 
know of the existence of any outstanding relevant 
information; thus, the Board finds the matters ready for 
adjudication.  

Request to Reopen Claim 

Claims of service connection for peripheral neuropathy, a 
skin condition, a liver disorder, and a cardiovascular 
disorder to include Wolff-Parkinson-White Syndrome were 
previously denied.  See August 1985, April 1994, May 1998 
rating decisions.  The decisions are final based on the 
evidence then of record. 
38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 7105(c) (West 
1991).  38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993, 1997).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001) .

Cardiovascular Disorder 

The Veteran's previous claims  of service connection were 
denied based on lack of evidence that a cardiovascular 
disorder onset during service and lack of evidence linking a 
cardiovascular disorder to the reported herbicide exposure. 

Evidence submitted for this claim includes the Veteran's 
history that his cardiovascular disorder is secondary to in-
service exposure to Agent Orange.  Initially, the Board notes 
that this history is cumulative of previously considered 
arguments; thus, standing alone, the history is not material 
evidence.  Moreover, the evidence is not material since the 
Veteran is not competent to state that he was sprayed with 
Agent Orange in service; there must be corroborative 
evidence.  In this case, the record is absent any such 
corroborative evidence:  inquiries to the National Archives 
Records Administration (NARA), the National Personnel Records 
Center (NPRC) and the Department of the Air Force revealed no 
documented exposure, and the Veteran has not otherwise 
corroborated the claimed in-service exposure.  Thus, the 
Veteran's history of in-service herbicide exposure is not 
"new and material" evidence with which the claim can be 
reopened.  

The evidence also includes VA, SSA, and private medical 
records which report treatment for multiple cardiovascular 
conditions, to include hypertension, coronary artery disease, 
and Wolff-Parkinson-White Syndrome.  Although this evidence 
is "new," in that it was not previously seen, the evidence 
is not material since it is merely cumulative of medical 
evidence previously considered by the RO; the evidence 
previously considered already established that the Veteran 
has been treated for cardiovascular disorders since service.  
The "new" evidence fails to cure the defect presented by 
the previous decisions, namely the lack of competent evidence 
that a chronic cardiovascular disorder had its onset during 
service or is causally related to service, or any incident 
(to include any chemical exposure) therein.  

In sum, the Board finds that the newly submitted evidence 
does not competently suggest that a cardiovascular disorder 
was incurred in service or is casually related to service.  
Thus, the Board finds that new and material evidence has not 
been submitted, and the request to reopen is denied.

Liver Condition 

The Veteran's previous claims were denied based on lack of 
evidence that a liver disorder had its onset in service and 
lack of evidence linking a liver disorder to the reported 
herbicide exposure. 

Evidence submitted for this claim includes the Veteran's 
history that his liver condition is secondary to in-service 
exposure to Agent Orange.  Initially, the Board notes that 
this history is cumulative of previously considered 
arguments; thus, standing alone, the history is not material 
evidence.  Moreover, the evidence is not material since the 
Veteran is not competent to state that he was sprayed with 
Agent Orange in service; there must be corroborative 
evidence.  In this case, the record is absent any such 
corroborative evidence:  inquiries to the National Archives 
Records Administration (NARA), the National Personnel Records 
Center (NPRC) and the Department of the Air Force revealed no 
documented exposure, and the Veteran has not otherwise 
corroborated the claimed in-service exposure.  Thus, the 
Veteran's history of in-service herbicide exposure is not 
"new and material" evidence with which the claim can be 
reopened.  

The evidence received in support of this application to 
reopen also includes VA, SSA, and private medical records 
which reflect treatment for fatty change of liver in 1984, 
which the records suggest was associated with then 
uncontrolled diabetes.  Although this evidence is "new," in 
that it was not previously seen, the evidence is not material 
since it does not include any competent evidence suggestive 
of a link (either causal or chronological) between a liver 
condition and service.  Rather, the evidence indicates that 
the liver condition was causally related to the non-service 
connected diabetes.  

In sum, the "new" evidence fails to cure the defect 
presented by the previous decisions, namely the lack of 
evidence that a chronic liver condition onset during service 
or is causally related to service, to include any chemical 
exposure therein.  Thus, the Board finds that new and 
material evidence has not been submitted, and the request to 
reopen is denied.

Skin condition 

The Veteran's previous claim of service connection was denied 
based on lack of evidence that a skin condition had its onset 
during service and lack of evidence linking the disorder to 
the reported herbicide exposure.  

Evidence submitted for this claim includes the Veteran's 
history that his skin condition is secondary to in-service 
exposure to Agent Orange.  Initially, the Board notes that 
this history is cumulative of previously considered 
arguments; thus, standing alone, the history is not material 
evidence.  Moreover, the evidence is not material since the 
Veteran is not competent to state that he was sprayed with 
Agent Orange in service; there must be corroborative 
evidence.  In this case, the record is absent any such 
corroborative evidence:  inquiries to the National Archives 
Records Administration (NARA), the National Personnel Records 
Center (NPRC) and the Department of the Air Force revealed no 
documented exposure, and the Veteran has not otherwise 
corroborated the claimed in-service exposure.  Thus, the 
Veteran's history of in-service herbicide exposure is not 
"new and material" evidence with which the claim can be 
reopened.  

Evidence received in support of this application to reopen 
also includes VA, SSA, and private medical records which 
report treatment for onychomycosis.  Although this evidence 
is "new," in that it was not previously seen, the evidence 
is not material since it does not include any competent 
evidence suggestive of a link (either causal or 
chronological) between the onychomycosis and service.  

In sum, the "new" evidence fails to cure the defect 
presented by the previous decisions, namely the lack of 
evidence that a chronic skin condition onset during service 
or is causally related to service, to include any chemical 
exposure therein.  Thus, the Board finds that new and 
material evidence has not been submitted, and the request to 
reopen is denied.

Peripheral Neuropathy

The Veteran's previous claim of service connection for 
peripheral neuropathy was denied based on lack of "evidence 
showing the actual existence of peripheral neuropathy".  
Evidence submitted in support of the application to reopen 
includes medical records which reflect diagnoses of 
peripheral neuropathy.  These records are both "new" and 
"material":  the evidence is previously unseen and bears 
directly and substantially upon the matter under 
consideration.  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the November 2002 rating 
decision considered the claim on the merits; and the 
Veteran's arguments throughout the instant appeal have been 
on the merits.  It is concluded, therefore, that there is no 
prejudice to the Veteran in conducting a de novo review.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Diabetes 

VA regulations provide presumptive service connection for 
diabetes for veterans exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.309(e).  Exposure to an herbicide agent is only presumed 
for veterans who served within the land boundaries of the 
Republic of Vietnam between January 9, 1962, and May 7, 1975.  
38 C.F.R. § 3.313; see also Haas v. Peake, 544 F.3d 1306 
(Fed. Cir. 2008) (upholding VA's interpretation that service 
in Vietnam requires that a claimant have set "foot-on-land" 
in Vietnam).  The Veteran did not serve in Vietnam, however, 
so exposure to Agent Orange cannot be presumed; any herbicide 
exposure must be demonstrated for the record.  

The Veteran has reported that he was exposed to herbicides 
while serving in Thailand.  Specifically, he has reported 
that, while in Thailand, he witnessed two C-119s fly low over 
an overgrown area adjacent to the Barracks area and spray a 
liquid on the vegetation.  The Veteran reported that this 
liquid also soaked him, and he has indicated that the next 
day, all the vegetation in the sprayed area was dead.  

The Veteran served with the 35th Airbase Squadron at Don 
Muarn Air Force Base in Thailand from September 1964 to 
January 19, 1965, during which time Agent Orange was used or 
tested in Thailand.  See Department of Defense directive.  
Research has not revealed that an herbicide was ever used in 
the vicinity of Don Muarn, however:  See July 2008 Air Force 
Historical Research Agency report (no documented use of 
herbicides or pesticides).  The Board notes that the Veteran 
is competent to report that an airplane sprayed a liquid and 
that the liquid soaked him.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Veteran is 
not competent to make a determination that this liquid was an 
herbicide, however, and in the absence of corroborative 
evidence that the liquid was an herbicide, service connection 
cannot be presumed.  

Service connection may still be established on a direct 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
this case, however, the Board finds that service connection 
is not warranted on a direct basis because the evidence does 
not indicate that diabetes had its onset in service or is 
causally related to service.  Service treatment and 
examination records do not report any diagnoses of diabetes 
or any symptoms indicative of diabetes, such as sugar in the 
urine, and post-service records indicate that diabetes was 
diagnosed approximately 13 years after service.  See, e.g., 
June 1983 Jennings statement; June 1983 VA examination 
record.  See also Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000) (time elapsed prior to initial complaint can 
be considered as evidence against the claim).  Additionally, 
the evidence of record does not contain any competent 
evidence linking the Veteran's diabetes to service, to 
include in-service chemical exposure.  Thus, based on the 
absence of evidence an in-service occurrence, the length of 
time between separation and the initial reported diagnosis, 
and the absence of a nexus opinion, service connection for 
diabetes must be denied.  

Peripheral Neuropathy 

VA regulations provide presumptive service connection for 
acute and subacute peripheral neuropathy, which is defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset, for Veterans exposed to an 
herbicide agent during service.  38 C.F.R. § 3.309(e).  This 
presumption is not applicable in this case, however.  
Initially, as discussed above, the evidence does not 
competently demonstrate that the Veteran was exposed to an 
herbicide in service.  Moreover, even if exposure were 
assumed, the presumption would not be applicable since the 
medical evidence does not suggest the existence of peripheral 
neuropathy until many years after the reported exposure:  the 
service medical evidence is negative for any complaints, 
treatment, or diagnosis of peripheral neuropathy, and the 
medical evidence of record shows that he did not seek 
treatment and was not diagnosed for many years following 
separation from service  Thus, service connection is not 
warranted on a presumptive basis.  

The Board has also considered whether service connection is 
warranted on a direct basis but finds that service connection 
is not warranted because the evidence does not indicate that 
peripheral neuropathy had its onset in service or is causally 
related to service.  As noted above, the service treatment 
and examination records do not report any diagnoses of 
neuropathy or any symptoms indicative of neuropathy, and 
post-service records indicate that the peripheral neuropathy 
was diagnosed more than 29 years after service.  See, e.g., 
May 1997 VA treatment record.  See also Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim).  Additionally, the evidence of record also does not 
contain any competent evidence linking the Veteran's 
peripheral neuropathy to service or a service-connected 
disorder; rather, the evidence indicates that the condition 
is secondary to the nonservice-connected diabetes mellitus.  
See, e.g., May 1997 and April 2000 VA treatment records.  
Thus, based on the absence of evidence an in-service 
occurrence, the length of time between separation and the 
initial reported diagnosis, and the absence of a nexus 
opinion, service connection for peripheral neuropathy must be 
denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a cardiovascular disorder.  
The request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a liver disorder.  The 
request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a skin disorder.  The 
request to reopen is denied.  

New and material evidence has been presented to reopen a 
claim for service connection for peripheral neuropathy.  The 
claim of service connection is reopened; and, to that extent 
only, the appeal is granted.  

Service connection for peripheral neuropathy is denied.  

Service connection for diabetes is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


